14 N.Y.3d 811 (2010)
In the Matter of MARK FREEDMAN, Appellant,
v.
REGAN HORIKE, Respondent. (And Another Related Proceeding.)
Mo. No. 2010-53.
Court of Appeals of New York.
Submitted January 19, 2010.
Decided April 1, 2010.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed that part of Family Court's order that denied a motion to vacate, dismissed upon the ground that such portion of the order does not finally *812 determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.